{¶ 26} Although I concur in the majority's decision in denying the assignment of error, I would also find that appellant never appealed the issue of the denial of the motion for new trial. This court specifically permitted a remand on this issue. Once appellant was denied the motion for new trial, the matter should have been appealed in the original appeal. By failing to appeal it in the original appeal, he cannot attempt a Civ. R. 60(B) motion. We have consistently ruled that a Civ. R. 60(B) motion cannot be employed to solve a deficit in the original complaint. Doe v. Trumbull County Children Services Board (1986),28 Ohio St.3d 128, paragraph two of the syllabus.
I would deny Assignment of Error I on the grounds that the Civ. R. 60(B) motion was improper as a substitution for failing to appeal the motion for new trial. *Page 1